Heffernan, J.
(dissenting). I dissent and vote to sustain the decision of the Board. As I look at this question the hospital is *611not exempt unless organized and operated exclusively for charitable purposes. The purposes outlined in the certificate of incorporation before us clearly demonstrate that this hospital is not organized exclusively for charitable purposes. The right of a corporation to exemption must be determined from the articles of incorporation alone and if any of its powers are not charitable, the corporation is not entitled to be classified as a charity. (Matter of De Peyster, 210 N. Y. 216; Matter of Beekman, 232 id. 365; Matter of Kennedy, 240 App. Div. 20; affd., 264 N. Y. 691; Helvering v. Colemann Gilbert, 296 U. S. 369; Matter of Mohawk Mills Assn., Inc., 260 App. Div. 433.) It seems perfectly clear to me from the certificate of incorporation of appellant that it could operate without ever doing one act of charity. Certainly it has no legal obligation to do so. In order to be classified as a charitable corporation, an entity must not only be permitted to engage in charitable activities but it should be compelled to do so by its charter.